Allowable Subject Matter
	Claims 1-20 are allowed.

Closest references found:
("20130260745"|"20140133465"|"20140179325"|"20150140999"|"20160285679"|"20190082363"|"20190215756"|"20200154333"|"20210176692")

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
detecting a connection failure in a cell of a first base station operating according to a first radio access technology (RAT); storing failure report information associated with the detected connection failure; establishing a connection with a second base station operating according to a second RAT; receiving, from the second base station, a request message including information for indicating that the terminal reports the failure report information; and as a response to the request message, transmitting, to the second base station, a response message including information for identifying the cell of the first base station and a failure report container containing the failure report information to be transparently transferred to the first base station, wherein, in the response message, the information for identifying the cell of the first base station is included outside the failure report container

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100
/ANKUR JAIN/           Primary Examiner, Art Unit 2649